Title: Noah Webster to James Madison, 16 October 1829
From: Webster, Noah
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    New Haven
                                
                                 Octr. 16 1829
                            
                        
                        
                        Having nearly finished the literary works in which I have been many years engaged, the incessant &
                            intense labors of which have occupied all my time, I shall now devote a few minutes to revive the remembrance of a few
                            facts which may have escaped your mind, & to relate a few circumstances which have succeeded those facts.
                        My first acquaintance with you, Sir, was in the autumn of the year 1782, when I visited Philadelphia, with a
                            manuscript intended small elementary book. You were then a member of Congress, & I believe, for the first time. I had
                            letters to Mr. Duane & Mr L Hommedieu, members from the State of NewYork, if I do not mis-recollect, & by
                            one of them, I think, I was introduced to you. I little thought, at that time that my labors would result in the
                            publication of a dictionary in two Quarto volumes, for I could not foresee by what means such an event could be produced.
                            But, Sir, the little book, then first projected, has had unusual circulation; the number of copies sold in forty six years
                            amounting to nearly or quite ten millions. After encountering all the prejudices of our
                            citizens in favor of British books, it has made its way into every part of the United States, & into all the
                            adjacent British provinces. The small sum of one cent premium on a copy & in some contracts less, has furnished me
                            with the means of supporting a family of children, & of sustaining the expenses of my literary works. To that
                            little book, my fellow citizens are indebted for the Quarto Dictionary—a work which has cost me twenty years of labor,
                            & from twenty five to thirty thousand dollars. Whether my fellow citizens are to be benefited to that amount or to
                            any amount, I cannot determine; but certain I am, that I can never be reimbursed by the sales during my life; though
                            possibly a more liberal copy-right law might bring to my heirs something like an equivalent.
                        I am this day seventy one years old; and although, during the preparation of my
                            copy & the supervision of the press, I had my fears that I should sink under the weight of my labors, yet I have
                            been supported, & through the goodness of providence, am now in as good health, as at any former period of my
                            life. I am now completing the last works of my series, which consists of five books, all intended to compose a system for
                            the instruction of children in their native language, and as far as practicable, reduce our anomalous orthography to
                            uniformity.
                        I am very glad, Sir, to find your name among the members of the convention which is to revise the
                            constitution of Virginia. Although I have sometimes differed from you on points of national policy, yet I have no doubt
                            that we have ever agreed in a firm attachment to the republican government & institutions of our common country. I
                            sincerely hope that Virginia, in her new Constitution, will avow some fundamental errors, in the principle of
                            representation, which, in my opinion, have marred the constitutions of other States, & may yet shorten the
                            duration of our republican form of government. I know not whether I am singular in the opinion; but it is my decided
                            opinion, that the christian religion, in its purity, is the basis or rather the source of all genuine freedom in
                            government. I speak not of the religion which gives the property & power of a state to [maritus] & dignitaries.
                            I speak of the religion which was preached by Christ & his apostles, which breathes love to God & love to
                            man. And I am persuaded that no civil government of a republican form can exist & be durable, in which the
                            principles of that religion have not a controlling influence. With sincere wishes for the success of your labors,
                            & for your personal welfare, I have the honor to be, your Obedt Servt
                        
                        
                            
                                Noah Webster
                            
                        
                    